Citation Nr: 1228467	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  01-02 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left cervical rib syndrome/thoracic outlet syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and L.T.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963 and from August 1963 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 decision, by the Atlanta, Georgia RO.  The Veteran testified at a hearing before a Decision Review Officer (DRO) in June 2002.  A transcript of that hearing has been associated with the claims folder.  

In October 2006, the Board remanded the case to the RO for further evidentiary and procedural development.  The Veteran testified at another hearing before a Decision Review Officer (DRO) in January 2008.  (A transcript of that hearing is also of record.)  

In June 2011, the Board again remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in April 2012.  


FINDING OF FACT

The Veteran likely has left cervical rib syndrome/thoracic outlet syndrome that was made worse by his active military service.


CONCLUSION OF LAW

The Veteran has left cervical rib syndrome/thoracic outlet syndrome that was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current problems affecting the left shoulder area are due to an injury sustained in service that exacerbated a pre-existing condition (cervical rib).  Specifically, he reports that the field training and exercises, which included climbing hills while carrying backpacks and heavy weapons, aggravated his preexisting condition.  At his personal hearing in June 2002, the Veteran reported that he went to sick call on several occasions with complaints of numbness in the left arm as a result of carrying a rifle and backpacks.  The Veteran also reported that, after service, he worked in a hospital, and the training exercises also caused him some pain.  

Service connection will be granted if it is shown that the appellant has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The Veteran's service treatment records (STRs) indicate that a routine chest x-ray on April 4, 1963, revealed a moderately well developed cervical rib on the left, and apparent pseudoarticulation with the first thoracic rib by a bony strut; it was presumed that the Veteran had no symptomatology of thoracic outlet syndrome.  The STRs reflect that the Veteran was seen in July 1965 with a 2-year history of a firm nontender mass on the side of his neck following a football injury.  Following an evaluation, he was diagnosed with left cervical rib versus calcified hematoma on the lymph node.  The Veteran was seen at a surgery clinic in May 1966, at which time it was noted that he had a definite compression of the neurovascular bundle with rotation of the head.  The separation examination, conducted in August 1966, was negative for any findings of a neck or left shoulder problems.  

Post-service treatment records include an incident report from Southwestern Hospital, dated November 12, 1997, which indicates that the Veteran was practicing a restraining technique when he injured his left shoulder and neck.  Following a physical evaluation, the Veteran was diagnosed with neck strain.  

Private treatment records dated from November 1997 through March 1998 show that the Veteran received ongoing clinical attention and evaluation for complaints of left shoulder and neck pain.  In a treatment report, dated in November 1997, Dr. Thomas Carstens stated that the Veteran was referred to him for evaluation of left shoulder and neck pain.  He reported that the Veteran was apparently doing some training to work on restraining patients when he injured his neck and left shoulder.  He was noted to have an extra cervical rib.  Following a physical evaluation, the impression was neck and shoulder strain, tendonitis.  

On the occasion of a VA examination in June 1998, the Veteran reported that he was told he had a left cervical rib during military service; and, an x-ray report in April 1963 revealed a moderately well developed cervical rib.  It was reported that a cervical rib was again noted in June 1965; however, at that time, the surgeons indicated that he had no symptoms involving the upper extremities and no specific treatment was advised.  The Veteran indicated that he was having pain however, particularly when he carried a pack with shoulder straps.  In May 1966, prior to discharge, the Veteran was said to have some compression of the neurovascular bundle and the major symptom was shoulder pain.  The Veteran indicated that he did fairly well after leaving service until November 1997 when he injured his neck and left shoulder while in a training class at the hospital where he worked.  He was diagnosed as having a neck and left shoulder strain.  The Veteran stated that the symptoms have improved with the treatment he instituted, but he still has complaints, particularly if he raises his left arm over his head to perform simple tasks.  Following an evaluation, the Veteran was diagnosed with cervical rib, congenital, with complaints of left shoulder pain and numbness of the arm.  

Of record is a medical statement from Dr. Michael T. Liuzzo, dated in June 2000, indicating that, after reviewing the Veteran's files, it was his opinion that the Veteran entered service with a pre-existing cervical rib.  Dr. Liuzzo stated that this condition caused the Veteran to be predisposed to a thoracic outlet syndrome affecting the group III and group IV intrinsic muscles of the shoulder girdle.  In a subsequent statement, dated in February 2001, Dr. Liuzzo stated that, upon reexamination of the Veteran, it was his opinion that his cervical rib syndrome was aggravated by carrying a backpack in excess of 50 pounds for prolonged distances.  Dr. Liuzzo explained that, by the anatomical nature of a cervical rib, the straps of the backpack can cause an irritation to the cervical brachial plexus, i.e., ulnar nerve, medial nerve, auxiliary nerve, and muscular cutaneous nerve.  Dr. Liuzzo further explained that this thoracic outlet syndrome is caused by compression of those nerves as well as the muscle irritation down to the scalene triangle of the muscle, and the paracervical muscles; he stated that this was a common condition resulting from the cervical rib.  

Received in January 2003 was a statement from Dr. Liuzzo, dated in August 2002, who stated that it was his opinion that the Veteran's congenital cervical rib syndrome was asymptomatic, based on his military intake examination.  Dr. Liuzzo stated that the Veteran's condition was aggravated and made chronic due to his military service, which was evident by his service records and his discharge examination.  Dr. Liuzzo related that he reviewed Dr. Carstens' medical records and they reinforced his opinion.  

Received in November 2008 was a medical statement from Dr. Mike R. Waldrop, dated in October 2008, indicating that the Veteran was seen in his office in September 2008 with complaints of left-sided neck pain, upper back pain, left shoulder pain, and tingling into the left arm and hand.  The Veteran reported that this had been going on since 1964 due to carrying a backpack in service.  Dr. Waldrop stated that, after reviewing the cervical x-rays, he agreed with the finding that a cervical rib at C-7 was the underlying cause of the Veteran's thoracic outlet syndrome, and he agreed that this has been the Veteran's problem for many years.  

In a statement dated in August 2009, Dr. J. Lonkani stated that the Veteran suffered from head, neck and shoulder injury when he was in service; he was diagnosed as having a cervical rib.  Dr. Lonkani noted that the Veteran had a minor reinjury while working at Southwestern State Hospital in 1997.  He stated that the Veteran did have a neck and shoulder injury while in the service, and he had a recurrent aggravation of the pre-existing condition.  

Of record is another statement from Dr. Carstens, dated in August 2009, wherein he reported that the Veteran had some problems with his neck and shoulder.  He noted that the Veteran recently provided some information that he had some problems with it in service; apparently, he had to carry rucksacks in service.  The physician stated that he was not quite sure what that is, but it caused some trouble with the Veteran's neck and shoulder area.  The Veteran was noted to have had a possible cervical rib at that time and he received treatment.  Thereafter, when he was out of service, he apparently had a reinjury to the area while working; he was going through a drill when he injured his shoulder.  Dr. Carstens stated that there is apparently some question as to whether this was an original injury or an aggravation of a pre-existing condition.  Dr. Carstens stated that, based on the information from the Veteran, the injury for which he was treating the Veteran was an aggravation of a pre-existing condition that occurred in service.  

In a statement dated in November 2010, Dr. Carstens stated that the Veteran brought in his file from about 40 years ago when he was in service and was seen for a cervical rib.  Dr. Carstens stated that the information is unchanged from his August 2009 letter.  Dr. Carstens noted that the Veteran started having trouble in service; at that time, evaluation showed a cervical rib.  He further noted that the Veteran had had persistent trouble off and on since that time; he stated that the Veteran received therapy periodically, which helped his condition.  Dr. Carstens stated that the Veteran initially had this problem back in the 1960s when this was found on studies done at that time.  Presently, the Veteran has limitations due to this primarily related to pain, and he requires therapy from time to time to help with the pain related to his cervical rib.  

The Board finds that, based on the above-cited medical opinions, a grant of service connection is warranted.  Although VA obtained an opinion in October 2011 that there was no aggravation of the left cervical rib condition during military service, the opinion was somewhat equivocal.  The examiner indicated that some of the Veteran's symptoms could be due to thoracic outlet syndrome on the left that was not likely traceable to military service.  However, the examiner noted that such an opinion was based on the fact that there had been no significant problems or medical evaluations after service until 1998.  The examiner noted that the evidence was consistent with natural progression of the problem; however, the examiner did not directly account for the Veteran's statements of continuity of symptoms since service, the absence of medical evidence for many years notwithstanding.  The Board notes that, in his August 2002 statement, Dr. Michael Liuzzo stated that it was his opinion that the Veteran's congenital cervical rib syndrome was asymptomatic based on his military intake examination.  Dr. Liuzzo stated that the Veteran's condition was aggravated and made chronic due to his military service, which was evident by his service records and his discharge examination.  Dr. Liuzzo related that he reviewed Dr. Carstens' medical records and they reinforced his opinion.  In an August 2009 statement, Dr. Carstens stated that there was apparently some question as to whether this was an original injury or an aggravation of a pre-existing condition.  Dr. Carstens stated that, based on the information from the Veteran, the injury for which he was treating the Veteran was an aggravation of a pre-existing condition.  

Given the varying opinions, the Board finds that, with resolution of reasonable doubt in the Veteran's favor, a grant of service connection is warranted based on aggravation of the left cervical rib syndrome.  The Veteran's statements regarding continuity of symptoms since service appear credible and the doctors who provided favorable opinions clearly articulated the bases for concluding that what happened to the Veteran in service caused a permanent worsening.


ORDER

Service connection for left cervical rib syndrome/thoracic outlet syndrome is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


